DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 4 Applicant recites “a Luer-Lock connection”, but then on line 16, recites another “a Luer-Lock connection”, it is unclear how these are related.
In claim 3, “the assembled position” lacks antecedent basis.
In claim 5, Applicant requires the face-side sealing surface to be a truncated cone shaped protrusion. However, according to claim 2, the face-side sealing surface (introduced on line 10) is part of the sealing element, and the sealing element is a cylindrically symmetric sealing element (lines 4 and 5). It is unclear how a cone shaped protrusion can be part of a cylindrically symmetric structure.
In claim 14, Applicant require the receptacle to be a syringe with a syringe body, a cannula, or an injection device. A cannula is already claimed in claim 1, it is unclear how the cannula can also be the receptacle. It is also unclear what would comprise an injection device based upon the claims and Applicant’s specification – does the container need to be able to inject without the other structures (in which case it is unclear how the injection device would utilize the cannula assembly of claim 1) or only be part of an injection device? It is further unclear how claim 14 further limits claim 1, as no additional structures are required to make the receptacle a syringe with a syringe body or an injection device. Claim 18 has similar issues. 
In claim 19, “the fluid” lacks antecedent basis. It is treated as “the medical preparation”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachikawa et al (US 2013/0303995).
Regarding claim 15, Tachikawa discloses a closure system for connecting with a receptacle (fig 1), the closure system comprising: a cannula assembly, comprising: a cylindrically symmetric sealing element 33 with an axial passage 33a; and a cannula arranged coaxially relative to the sealing element and at least in sections inside the axial passage of the sealing element (fig 4), wherein one section of an outside surface area of the cannula is connected firmly with the sealing element in a form fitting manner (¶71) and wherein at least one face side of the sealing element includes a circular region surrounding the passage (fig 4), the region forming a face-side sealing surface in a plane vertical to a center axis of the sealing element (fig 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 9, 12-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa et al (US 2013/0303995) in view of Heinz et al (US 6,485,474).
Regarding claim 1, Tachikawa discloses a pre-fillable or prefilled container for at least one of storage or application of a fluid, the pre-fillable or prefilled container comprising: a receptacle 4 comprising a chamber 12 for accommodation of the fluid; a cannula assembly comprising a cannula 2 and a sealing element 8, the cannula comprising an outside channel opening 2a, the cannula assembly being attachable to the receptacle (fig 1); wherein the sealing element is under a radial compression in a liquid-tight engagement (¶34).
While Tachikawa substantially discloses the invention as claimed, it does not disclose a closure cap comprising a sealing, wherein the channel opening of the cannula protrudes into the sealing of the closure cap thus sealing the channel opening, wherein due to at least the radial compression of the sealing element, as well as due to sealing of the channel opening by the closure cap, the chamber is sealed in a fluid-tight manner.  
Heinz discloses a closure cap 5 comprising a sealing 6, wherein the channel opening of the cannula 4 protrudes into the sealing of the closure cap thus sealing the channel opening (fig 1). This arrangement has the advantage of protecting the needle tip and syringe contents (Col.1 ll 24-29).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Tachikawa such that it includes a closure cap comprising a sealing, wherein the channel opening of the cannula protrudes into the sealing of the closure cap thus sealing the channel opening as taught by Heinz to protect the needle tip and syringe contents. 
The combination is such that due to at least the radial compression of the sealing element, as well as due to sealing of the channel opening by the closure cap, the chamber is sealed in a fluid-tight manner (due to liquid and gas being unable to enter or leave the chamber through the cannula end). A plunger (¶39 of Tachikawa) seals the other end.
Regarding claim 8, wherein the receptacle is fabricated from a transparent material (¶36).  
(Materials of receptacle 4 may be the same as the needle holding member 3 as per ¶36)
Regarding claim 9, wherein the transparent material comprises a thermoplastic synthetic material comprising or consisting of a cyclo-olefin- copolymer (COC), a cyclo-olefin-polymer (COP), acrylonitrile-butadiene-styrene (ABS), polyamide (PA), poly-lactate (PLA), polymethylmethacrylate (PMMA), polycarbonate (PC) or polyethylene-terephthalate (PET) – at least polycarbonates are disclosed at ¶26.  
Regarding claim 12, wherein the cannula has a gauge size of 27 G to 34 G (¶24).  
Regarding claim 13, further comprising at least one of a liquid or a fluid at least partially filling the receptacle (¶23, ¶37), wherein the cannula has a gauge size of greater than 30 G (¶24).  
Regarding claim 14, wherein the receptacle is a syringe with a syringe body, a cannula, or an injection device (see 112 rejection above, while the claim is unclear, fig 1 appears to show the spirit of what Applicant is attempting to claim).  
Regarding claim 19, Tachikawa discloses a method of treating a patient, the method comprising: injecting or applying a medical preparation to the patient (¶39, ¶55), the medical preparation being held in a container, the container comprising: a receptacle 4 comprising a chamber 12 for accommodation of the fluid; a cannula assembly comprising a cannula 2 and a sealing element 8, the cannula comprising an outside channel opening 2a, the cannula assembly being attachable to the receptacle (fig 1), wherein the sealing element is under a radial compression in a liquid-tight engagement (¶34).
While Tachikawa substantially discloses the invention as claimed, it does not disclose a closure cap comprising a sealing, wherein the channel opening of the cannula protrudes into the sealing of the closure cap thus sealing the channel opening, wherein due to at least the radial compression of the sealing element, as well as due to sealing of the channel opening by the closure cap, the chamber is sealed in a fluid-tight manner.  
Heinz discloses a closure cap 5 comprising a sealing 6, wherein the channel opening of the cannula 4 protrudes into the sealing of the closure cap thus sealing the channel opening (fig 1). This arrangement has the advantage of protecting the needle tip and syringe contents (Col.1 ll 24-29).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Tachikawa such that it includes a closure cap comprising a sealing, wherein the channel opening of the cannula protrudes into the sealing of the closure cap thus sealing the channel opening as taught by Heinz to protect the needle tip and syringe contents. 
The combination is such that due to at least the radial compression of the sealing element, as well as due to sealing of the channel opening by the closure cap, the chamber is sealed in a fluid-tight manner (due to liquid and gas being unable to enter or leave the chamber through the cannula end). A plunger (¶39 of Tachikawa) seals the other end.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa et al (US 2013/0303995) in view of Heinz et al (US 6,485,474) and Claussen et al (US 2008/0228161).
Regarding claim 10, while Tachikawa substantially discloses the invention as claimed, it does not disclose wherein the transparent material comprises a thermosetting synthetic material comprising or consisting of a cellulose-acetate (CA) or a thermosetting resin.  
Claussen disclose using cellulose acetate as an indicator layer in a syringe in a syringe to deliver DMSO to indicate if the syringe is compromised (¶44). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Tachikawa with appropriate materials to deliver DMSO (including a cellulose-acetate indicator layer) as taught by Claussen as part of designing the syringe to deliver a particular medication.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa et al (US 2013/0303995) in view of Heinz et al (US 6,485,474) and Kimura et al (US 2018/0257975).
Regarding claim 11, while Tachikawa substantially discloses the invention as claimed, it does not disclose wherein the transparent material comprises a borosilicate glass having the following composition (in weight %): SiO2 65% to 82%; B203 5% to 13%;  
    PNG
    media_image1.png
    11
    28
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    11
    28
    media_image1.png
    Greyscale
A1203 2% to 9%; and  
    PNG
    media_image2.png
    14
    250
    media_image2.png
    Greyscale
  
Kimura discloses all of the chemicals in overlapping ranges and reasons to move the particular percentages up or down depending on desired properties (¶67 particularly, and ¶68-¶89 for reasons to use more or less of particular chemicals based desired properties).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Tachikawa to be made of borosilicate glass with the claimed chemicals as taught by Kimura as part of customizing the receptacle for desired properties (such as hydrolytic resistance - ¶72).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa et al (US 2013/0303995) in view of Nishimura et al (US 2006/0052747).
Regarding claim 16, an adapter 3 in the form of a longitudinal hollow body (fig 4) with an axial passage opening, a proximal end, and a distal end (fig 4), wherein an inside diameter of the passage opening is expanded at the proximal end and represents a retainer configured to hold the sealing element of the cannula assembly (fig 4).
While Tachikawa substantially discloses the invention as claimed, it does not disclose the proximal end including an outside thread as part of a Luer-Lock connection.  
Nishimura discloses outside threads 24 on a syringe to tightly engage a needle cap (¶36). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Tachikawa such that it may tightly engage a cap as taught by Nishimura to preserve the contents of the device.
Regarding claim 18, wherein the closure system is configured to connect to a syringe, a syringe body, a cartridge, or an injection device (see 112 above, figs 1 and 4 of Tachikawa).  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa et al (US 2013/0303995) in view of Nishimura et al (US 2006/0052747) and Heinz et al (US 6,485,474).
Regarding claim 17, while Tachikawa substantially discloses the invention as claimed, it does not disclose a closure cap which has a hard outside region and a sealing elastomer inside region which is placed on the distal end of the adapter.  
Heinz discloses a closure cap which has a hard outside region (Col.3 ll 41 and 42) and a sealing elastomer inside region (Col.3 ll 44-46) which is placed on the distal end of the adapter (fig 1).  
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Tachikawa with a closure cap which has a hard outside region and a sealing elastomer inside region which is placed on the distal end of the adapter as taught by Heinz to protect the needle and contents of the syringe..  
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa et al (US 2013/0303995) in view of Pounds et al (US 2020/0061294) and Heinz et al (US 6,485,474).
Regarding claim 20, while Tachikawa substantially discloses the invention as claimed, it does not disclose wherein the injecting or applying comprises at least one of: injecting or applying the medical preparation in oral surgery; injecting the medical preparation in an oral cavity of the patient, the medical preparation comprising an anesthetic; injecting or applying the medical preparation in ophthalmology for suppression of eyelid reflexes or dilation of the pupils of the patient; injecting or applying the medical preparation in nephrology in the application of marker- substances for tracing fluid-dynamic processes; injecting or applying the medical preparation in nuclear medicine in the application of radioactive emitting isotopes; or injecting or applying the medical preparation in the form of a cosmetic preparation comprising hyaluronic acid or a onabotulinumtoxinA based preparation.
Tachikawa discloses uses with anesthetics and contrast media (¶55).
Pounds discloses it is known to use syringes for oral anesthetic and radioactive makers (¶115).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Tachikawa such that the injecting or applying comprises injecting the medical preparation in an oral cavity of the patient, the medical preparation comprising an anesthetic and/or injecting or applying the medical preparation in nuclear medicine in the application of radioactive emitting isotopes as taught by Pounds as part of customizing and utilizing the device for a particular intended use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horvath et al (US 10,022,504).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783